FILE                                                                 THIS OPINION WAS FILED
                                                                                FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                           DECEMBER 24, 2020
SUPREME COURT, STATE OF WASHINGTON
      DECEMBER 24, 2020
                                                                                    SUSAN L. CARLSON
                                                                                  SUPREME COURT CLERK




              IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                            )
        STATE OF WASHINGTON,                )
                                            )               No. 97617-1
                       Petitioner,          )
                                            )
             v.                             )               En Banc
                                            )
        BENJAMIN BATSON,                    )
                                            )                      December 24, 2020
                                                            Filed: _______________
                       Respondent.          )
        ____________________________________)

               YU, J.— This case concerns whether the state legislature may impose a duty

        to register as a sex offender in Washington where an individual would be required

        to register in the state of conviction. The answer is yes. We reverse the Court of

        Appeals’ holding that RCW 9A.44.128(10)(h) is an unconstitutional delegation of

        legislative authority and remand Benjamin Batson’s other challenges for

        consideration by the Court of Appeals.
State v. Benjamin Batson, No. 97617-1


                                    BACKGROUND

       In 1984, Batson pleaded guilty in an Arizona court to two counts of sexual

conduct with a minor. As a result of his conviction, Arizona law required Batson

to register as a sex offender for life. ARIZ. REV. STAT. § 13-382l(A)(4), (M).

       At some point prior to April 6, 2009, Batson moved to Washington. At that

time, the State required individuals to register as sex offenders only if their out-of-

state offense would have been classified as a sex offense in Washington. Former

RCW 9A.44.130(10)(a)(iv) (2006); State v. Howe, 151 Wn. App. 338, 343, 212

P.3d 565 (2009). Since Batson’s Arizona conviction arose from sexual contact

with a 16-year-old, his offense would not have been a crime in Washington, which

limits criminal liability for sexual contact to minors younger than 16. RCW

9A.44.079. Batson was therefore not required to register as a sex offender.

       But in June 2010, the state legislature amended the sex registry statute to

require registration for “[a]ny federal or out-of-state conviction for: [a]n offense

for which the person would be required to register as a sex offender while residing

in the state of conviction.” LAWS OF 2010, ch. 267, § 1(6)(d); see also RCW

9A.44.128(10)(h). This change required Batson to register as a sex offender in

Washington since he would have been required to register in Arizona.




                                           2
State v. Benjamin Batson, No. 97617-1


        In March 2018, Batson was convicted of failure to register as a sex offender

from August 2016 through November 2017. 1 Batson appealed his conviction to

the Court of Appeals. The Court of Appeals reversed Batson’s sentence, holding

that RCW 9A.44.128(10)(h) was an unconstitutional delegation of legislative

power to the State of Arizona to decide whether Batson had a duty to register in

Washington. State v. Batson, 9 Wn. App. 2d 546, 553-54, 447 P.3d 202 (2019).

The State appealed, and we granted review. State v. Batson, 194 Wn.2d 1009

(2019).


                                                 ANALYSIS

        Washington requires individuals convicted of sex offenses to register as sex

offenders. RCW 9A.44.130(1)(a). The legislature defines “sex offense” broadly to

include convictions from other jurisdictions: federal, military, foreign county, or

tribal. RCW 9A.44.128(10)(i)-(l). It also includes convictions from other states:

        Any out-of-state conviction for an offense for which the person would be
        required to register as a sex offender while residing in the state of
        conviction; or, if not required to register in the state of conviction, an offense
        that under the laws of this state would be classified as a sex offense under
        this subsection.

RCW 9A.44.128(h).




        1
          Batson was previously convicted in Washington of failing to register as a sex offender in 2011 and 2013,
but both convictions were later dismissed by the Court of Appeals.


                                                         3
State v. Benjamin Batson, No. 97617-1


       Batson contends that RCW 9A.44.128(10)(h) is an unconstitutional

delegation of legislative power. Suppl. Br. of Resp’t at 5-7.

       Statutes are presumed constitutional. State v. Watson, 160 Wn.2d 1, 11, 154

P.3d 909 (2007). “‘Wherever possible, it is the duty of this court to construe a

statute so as to uphold its constitutionality.’” State v. Abrams, 163 Wn.2d 277,

282, 178 P.3d 1021 (2008) (quoting State v. Reyes, 104 Wn.2d 35, 41, 700 P.2d

1155 (1985)). We review the constitutionality of a statute de novo. State v.

Hunley, 175 Wn.2d 901, 908, 287 P.3d 584 (2012).

       The Washington Constitution vests legislative authority in the state

legislature. WASH. CONST. art. II, § 1. “[I]t is unconstitutional for the Legislature to

abdicate or transfer its legislative function to others.” Brower v. State, 137 Wn.2d

44, 54, 969 P.2d 42 (1998). It is the function of the legislature to “define the

elements of a specific crime.” State v. Wadsworth, 139 Wn.2d 724, 734, 991 P.2d

80 (2000).

       In State v. Dougall, 89 Wn.2d 118, 120, 570 P.2d 135 (1977), we held

unconstitutional a statute that “authorize[d] a substance to be designated or

rescheduled as a controlled substance by the mere act of final publication in the

Federal Register and acquiescence therein by the” Washington State Board of

Pharmacy. Thus, the former statute criminalized the possession of certain

substances based solely on the future judgment of the federal government, without



                                           4
State v. Benjamin Batson, No. 97617-1


any independent judgment by our legislature. Id. at 123. This court concluded that

deference to the future discretion of the federal government was unconstitutional:

        While the legislature may enact statutes which adopt existing federal rules,
        regulations, or statutes, legislation which attempts to adopt or acquiesce in
        future federal rules, regulations, or statutes is an unconstitutional delegation
        of legislative power and thus void.

Id. at 122-123 (citing State ex rel. Kirschner v. Urquhart, 50 Wn.2d 131, 137, 310

P.2d 261 (1957)).

        Batson insists that Dougall controls his case. Suppl. Br. of Resp’t at 6. He

argues that by requiring him to register as a sex offender in Washington, on the

basis that Arizona law requires him to register, the legislature has “abdicate[d] its

duty to define the elements of a crime to the ever-shifting laws of other states.” Id.

at 5-7.2

        Batson is incorrect. The legislature has not permitted the State of Arizona to

define criminal conduct or the elements of a crime in the State of Washington.

RCW 9A.44.132 states that it is a crime to knowingly fail to comply with

applicable sex offender registration requirements. To convict a person of this

crime, a jury must find that (1) the person has a prior conviction for a sex offense,

(2) the prior conviction triggered Washington’s sex offender registration


          2
            We note that countless Washington laws, such as those defining who may receive a concealed pistol
license, incorporate the underlying facts of convictions from other jurisdictions and may bear criminal consequences
for noncompliance. See Barr v. Snohomish County, 193 Wn.2d 330, 440 P.3d 131 (2019).




                                                         5
State v. Benjamin Batson, No. 97617-1


requirements, and (3) the person knowingly failed to comply with those

requirements. RCW 9A.44.132; 11 WASHINGTON PRACTICE: WASHINGTON

PATTERN JURY INSTRUCTIONS: CRIMINAL 49C.02, at 1078 (4th ed. 2016). Contrary

to Batson’s assertion, “sex offense” is not an element of RCW 9A.44.132. Rather,

it is a definitional term. A definition is not an element of the crime simply because

it clarifies the meaning of an essential element. See State v. Lorenz, 152 Wn.2d 22,

34-35, 93 P.3d 133 (2004).

       The statute at issue in Dougall deferred to the federal government’s

determination of what conduct constitutes a Washington criminal offense. Here,

RCW 9A.44.128(10)(h) merely sets the circumstances under which the obligation

to register as a sex offender becomes operative. Once those obligations are

triggered, a Washington criminal offense occurs only when a person knowingly

fails to comply with them. We have previously held that the legislature may

“[c]ondition[] the operative effect of a statute upon the happening of a future

specified event” and this is “distinguish[able] from a statute which attempts to

adopt future federal law.” Diversified Inv. P’ship v. Dep’t of Soc. & Health Servs.,

113 Wn.2d 19, 28, 775 P.2d 947 (1989).

       The legislature expressly designed RCW 9A.44.128(10)(h) to address a

“future specified event.” Prior to 2010, convictions from other jurisdictions

qualified as sex offenses for registration purposes only if “the legal definitions of



                                           6
State v. Benjamin Batson, No. 97617-1


the crimes and the facts underlying the convictions” were comparable to

Washington sex offenses. Howe, 151 Wn. App. at 343. Thus, in 2009, the Court

of Appeals held that a person with a “California conviction for lewd acts on a

child” was not required to register as a sex offender in Washington because “the

California statute is broader than the Washington statute” and the record did not

contain “any documents setting out facts underlying the lewd acts conviction.” Id.

at 341, 348; see also State v. Werneth, 147 Wn. App. 549, 197 P.3d 1195 (2008)

(Georgia conviction for child molestation not comparable to Washington offense).

       In response to Howe and Werneth, the legislature enacted the 2010

amendment, defining sex offense in part as “[a]ny federal or out-of-state

conviction . . . for which the person would be required to register as a sex offender

while residing in the state of conviction.” LAWS OF 2010, ch. 267, § 1(6)(d).

Legislative testimony supporting this change stated that it was “an important fix

for law enforcement because [under existing law] they spend a good deal of time

analyzing the out-of-state offense to determine its comparability,” and further

noted that such uncertainty meant that “[t]he current sex offender registration law

is fraught with traps for persons trying to comply with the law.” S.B. REPORT ON

S.B. 6414, at 5, 61st Leg., Reg. Sess. (Wash. 2010). The amendment solved these

problems by bringing uniformity to Washington law, allowing law enforcement

and the public to better understand sex offender registration requirements, and



                                          7
State v. Benjamin Batson, No. 97617-1


preventing sex offenders from avoiding existing registration requirements by

moving to our state.

       RCW 9A.44.128(10)(h) merely sets forth one circumstance under which sex

offender registration requirements become operative—when a person has a prior

out-of-state conviction “for which the person would be required to register as a sex

offender while residing in the state of conviction.” This definitional statute does

not change how Washington sex offender registration requirements apply, and it

does not affect the elements of the crime of failure to register as a sex offender in

Washington. Instead, it affects only the underlying condition of whether sex

offender registration requirements are operative. It is therefore not an

unconstitutional delegation of legislative authority.

       Batson also challenges the constitutionality of his conviction on ex post

facto, double jeopardy, and equal protection grounds. The Court of Appeals

declined to reach those issues because it resolved the case on delegation grounds.

Batson, 9 Wn. App. 2d at 553 n.5. Because we reverse the Court of Appeals on the

delegation issue, we remand Batson’s remaining challenges to the Court of

Appeals to be decided in the first instance. RAP 13.7(b).




                                           8
State v. Benjamin Batson, No. 97617-1



                                        CONCLUSION


       RCW 9A.44.128(10)(h) is not an unconstitutional delegation of legislative

authority. Rather, the legislature permissibly identified circumstances under

which Washington sex offender registration requirements become operative as to

individuals with out-of-state convictions. We reverse the Court of Appeals and

remand Batson’s remaining challenges to the Court of Appeals to decide in the

first instance.




WE CONCUR:




_________________________________




                                            9
State of Washington v. Benjamin Batson




                                      No. 97617-1

      OWENS, J. (dissenting) — In 1984, Benjamin Batson was convicted of a sex

offense in Arizona. In 2012, Mr. Batson was convicted in Washington for failing to

register as a sex offender based on this 1984 conviction. The conduct underlying the

1984 conviction would not be a sex offense requiring registration had it been

committed in Washington. But RCW 9A.44.128 (10)(h) requires registration for out-

of-state offenders based on the other states’ definition of “sex offense.” RCW

9A.44.128(10)(h) is an unconstitutional delegation of legislative authority because it

permits Arizona to define whether Mr. Batson has committed a “sex offense”

requiring registration in Washington. Allowing the shifting winds of a foreign

jurisdiction to define and determine whether an individual will be exposed to criminal

liability is an unconstitutional delegation. This delegation grants Arizona the power

to destroy an element of the crime or limitlessly expand it, allowing Arizona to

require registration for any offense they desire. Therefore, I respectfully dissent.
State v. Batson, No. 97617-1
Owens, J., Dissenting


       1. The Non-Delegable Legislative Function of the Legislature Includes
          Establishing the Elements of Crimes and Defining Those Elements

       The people of Washington State have vested the power to proscribe conduct

and to pass legislation in the Washington Legislature. CONST. art. II, § 1. Our

precedent is clear; the legislature is prohibited from delegating away the purely

legislative functions that the people of Washington have vested in it. Diversified Inv.

P’ship v. Dep’t of Soc. & Health Servs., 113 Wn.2d 19, 24, 775 P.2d 947 (1989). The

majority recognizes that it is the function of the legislature to “‘define the elements of

a specific crime.’” Majority at 4 (emphasis added) (quoting State v. Wadsworth, 139

Wn.2d 724, 734, 991 P.2d 80 (2000)). In doing so, “[a] statute must be complete in

itself when it leaves the hands of the Legislature,” and the legislature cannot abandon

its duty to define and establish elements to another body. Diversified, 113 Wn.2d at

24; State v. Dougall, 89 Wn.2d 118, 122-23, 570 P.2d 135 (1977).

       But the legislature does just that, with the majority’s approval, by abandoning

its legislative duty to a foreign jurisdiction to define who can be prosecuted for failure

to register as a sex offender in Washington. The statute at issue states, “A person

commits the crime of failure to register as a sex offender if the person has a duty to

register under RCW 9A.44.130 for a felony sex offense and knowingly fails to

comply with any of the requirements of RCW 9A.44.130.” RCW 9A.44.132. “Sex

offense” is defined broadly as “[a]ny out-of-state conviction for an offense for which

the person would be required to register as a sex offender while residing in the state of
                                            2
State v. Batson, No. 97617-1
Owens, J., Dissenting


conviction.” RCW 9A.44.128(10)(h). In function and effect, this outsources what is

defined as a sex offense to the determination of a foreign legislature. When applying

this law, we must see if Arizona law currently defines the conviction as a sex offense

requiring registration. Only if Arizona’s definition encompasses a registration

requirement will Washington law require the same for Mr. Batson. Consider the

practical implications of this law. We presume individuals are knowledgeable about

the laws in their jurisdiction, both state and federal. But now someone like

Mr. Batson, living in Washington, must pay close attention to Arizona’s laws and

whether Arizona’s legislature changes or decides to impose registration requirements

for a past conviction.

       The majority rejects the assertion that this statute allows a foreign jurisdiction

to define an element of the crime by stating that this is purely “a definitional term”

and not an element because it “clarifies the meaning of an essential element.”

Majority at 6 (citing State v. Lorenz, 152 Wn.2d 22, 34-35, 93 P.3d 133 (2004)). Yet,

the majority concedes, “It is the function of the legislature to ‘define the elements of a

specific crime,’” and “‘it is unconstitutional . . . to abdicate or transfer’” this function.

Majority at 4 (quoting Wadsworth, 139 Wn.2d at 734; Brower v. State, 37 Wn.2d 44,

54, 969 P.2d 42 (1998)). If Arizona’s law is supplying a definition of an element of

the crime, and not the literal element in the statute, it still can be an unconstitutional

delegation. As this court has repeatedly stated, “The power to decide what acts shall


                                              3
State v. Batson, No. 97617-1
Owens, J., Dissenting


be criminal, to define crimes, and to provide what the penalty shall be is legislative.”

McInturf v. Horton, 85 Wn.2d 704, 706, 538 P.2d 499 (1975) (emphasis added); see

also State v. Ritchie, 126 Wn.2d 388, 394, 894 P.2d 1308 (1995); State v. Ermert, 94

Wn.2d 839, 847, 621 P.2d 121 (1980). Defining the term that is an element of the

crime is defining the element of the crime.

       Consider the hypothetical sign saying “no vehicles in the park.” The elements

would be that the individual had “a vehicle” and brought the vehicle into the park.

However, another section defines “a vehicle” as “anything that the state of Arizona

would define as a vehicle.” If we strained our eyes and looked at this in a purely

formalistic manner, yes, this is only a definition that would clarify the meaning of the

“vehicle” element. But in reality, Arizona’s choice of defining “a vehicle” has the

ability to entirely change the class of individuals to whom this law applies. Further,

Arizona would have the ability to limitlessly expand or destroy the vehicle element.

For example, it could define a bicycle, scooter, or even a child’s stroller as a

“vehicle,” sweeping in a multitude of individuals otherwise not contemplated by the

legislature. Or define “vehicle” as only those being “powered by hydrogen fuel

cells,” allowing essentially every other vehicle into the park. Either way, Arizona’s

choice of definition can endlessly expand an element or circumscribe it to the point of

being an empty letter. And nothing prevents Arizona from making the determination

one day, then switching course the next day on how a definition will apply—all


                                              4
State v. Batson, No. 97617-1
Owens, J., Dissenting


without the input of the Washington Legislature.

       We can see this through the real world implications of this delegation. For

example, Oregon law would require an individual to register as a sex offender in

Washington for engaging in “any conduct” that would “facilitate[] an act” of

prostitution. OR. REV. STAT. § 167.012. Even providing someone a room where they

can engage in prostitution could require registration. OR. REV. STAT. § 163A.005.

Here, the “sex offense” would not require any sexual motivation or violence but

would expand Washington’s registration requirements to include an individual who

Washington’s legislators would otherwise not deem a sex offender. Some states have

even expanded sex offender requirements to individuals convicted of public urination,

even if no one was present when the offense occurred. IDAHO CODE §§ 18-4116, 18-

8304. This demonstrates that definitions matter because a broader definition will

allow a greater amount of conduct to fulfill an element of the crime.

       Moreover, the majority is incorrect in saying that Lorenz established that “[a]

definition is not an element of the crime simply because it clarifies the meaning of an

essential element.” Majority at 6 (citing Lorenz, 152 Wn.2d at 34-35). In Lorenz, we

said that the definitional term was “not an essential element” that must be included in

the to-convict instruction. State v. Stevens, 158 Wn.2d 304, 309, 143 P.3d 817 (2006)

(emphasis added). Simply because something is not an essential element or not

included in the instructions does not mean that it is no longer an element of the crime.


                                           5
State v. Batson, No. 97617-1
Owens, J., Dissenting


In Stevens, this court specifically clarified that while a definitional term may not be an

“explicit element” that must be included in the instructions, it is one that is necessary

to the element that the State must prove. Id. at 309-10. Importantly, the Stevens court

specifically rejected the majority’s proffered interpretation of Lorenz. Id. at 309. Far

from saying that a definition is never an element of a crime, our precedent simply

states that in some situations, a definition may not be an “essential element” or an

“explicit element” in the instructions to convict. Thus, the majority’s reliance on

Lorenz is misplaced. Id.

       More so, it cannot be that “[t]his definitional statute does not change how

Washington sex offender registration requirements apply, and it does not affect the

elements of the crime of failure to register as a sex offender in Washington.” Majority

at 8. The definition of a term that is itself an element of a crime necessarily alters the

element’s meaning, effect, and application. Our precedent recognizes this as well.

Lorenz, 152 Wn.2d at 34 (recognizing that “the definition of ‘sexual contact’ clarifies

the meaning such that it excludes inadvertent touching” thereby confining the conduct

that applies to this element). If a definitional term “clarifies the meaning” of the

essential element, it will determine how it applies, how the elements of the crime will

be construed, and how they will be evaluated.

       2. This Statute Impermissibly Adopts Future State Law from a Foreign
          Jurisdiction, Unconditionally and without Review

       “While the legislature may enact statutes which adopt existing federal rules,
                                             6
State v. Batson, No. 97617-1
Owens, J., Dissenting


regulations, or statutes, legislation which attempts to adopt or acquiesce in future

federal rules, regulations, or statutes is an unconstitutional delegation of legislative

power and thus void.” Dougall, 89 Wn.2d at 122-23. In Dougall, the statute was

unconstitutional because it permitted the federal government to determine whether a

drug would fall under the definition of a controlled substance. Id. at 123. This

resulted in state criminal liability by “inaction or acquiescence” of the state

government. Id. Analogizing to an Ohio case, we acknowledged the Supreme Court

of Ohio in recognizing that “‘the revisers of the book could create and define the

offense, a power which belongs to the legislative body, and cannot be delegated.’” Id.

(quoting State v. Emery, 55 Ohio 364, 370, 45 N.E. 319 (1896)).

       The same is true here because RCW 9A.44.128(10)(h) applies whenever a

person “would be required to register as a sex offender.” (Emphasis added.) Thus,

because Arizona can revise “the book” of crimes that require registration, Batson’s

duty to register in Washington depends entirely on whether Arizona law imposes a

duty to register in the future. Consequently, Batson’s ongoing duty to register and

report in Washington depends entirely on the shifting winds of Arizona law, which

may freely rescind or subsequently reimpose this obligation without any intervening

judgment from the Washington Legislature.

       However, the majority claims that this case is more like Diversified, where a

legislature may “‘[c]ondition[] the operative effect of a statute upon the happening of


                                             7
State v. Batson, No. 97617-1
Owens, J., Dissenting


a future specified event’ and this is ‘distinguish[able] from a statute which attempts to

adopt future federal law.’” Majority at 6 (quoting Diversified, 113 Wn.2d at 28). The

majority then goes on to claim that RCW 9A.44.128(10)(h) addresses a “‘future

specified event,’” but nowhere do they state what the “future specified event” is. This

is because there is no future specified event either in the statute or contemplated by

the legislature.

       In Diversified, the “future specified event” was if a federal agency determined

that a Washington statute was in conflict with federal law, jeopardizing federal

funding. 113 Wn.2d at 22. Then, the Washington secretary of the Department of

Social and Health Services can declare the Washington statute inoperative,

promulgate interim rules, and submit them at the next session of the Washington

Legislature. Id. There, the statute specifically defines the future event that starts the

chain of events— a direct conflict between federal and state law. Further, there is

required action by the State once the future specified event occurs. Federal law is not

automatically and unconditionally incorporated into Washington law—but, rather, a

duly delegated Washington official “‘may adopt such rules’” as necessary and “‘shall

submit to the next regular session of the legislature a summary of the specific rule

changes made and recommendations for statutory resolution of the conflict.’” Id. at

24 (quoting RCW 74.46.840).

       This review process and future specified event distinguishes Diversified from


                                             8
State v. Batson, No. 97617-1
Owens, J., Dissenting


the fatal flaw in Dougall, where future changes in the federal rules controlled state

criminal law through the “inaction or acquiescence” of the Washington legislature.

Dougall, 89 Wn.2d at 123. “[I]n State v. Dougall, 89 Wn.2d 118, 570 P.2d 135

(1977), the Legislature permitted future federal designation of drugs to be

determinative of those drugs which would be proscribed by state law.” Diversified,

113 Wn.2d at 28. Without any type of review or action, but only inaction, “[t]he

power of the State Legislature to determine which particular drugs would be

controlled substances under the state statute was transferred to the federal

government,” and such a transfer is unconstitutional. Id. This is precisely what

occurred here for Mr. Batson. Future changes in Arizona’s registration requirements

become controlling in Washington through pure inaction and acquiescence, and

without review.

       Applying Diversified here, there is no clear future specified event that the

legislature determined would condition the operative effect of this statute. Instead,

this case is controlled by Dougall because the legislature permitted future Arizona

designations of certain sex offenses as requiring registration to be determinative of

those individuals who can be criminally prosecuted. In doing so, there is no “future

specified event” defined by the legislature like the conditional inoperability provision

in Diversified. Instead, this statute anticipates the legislature’s “inaction or

acquiescence” in adopting Arizona’s legislation, which may change from year to year,


                                             9
State v. Batson, No. 97617-1
Owens, J., Dissenting


without any intervening action. If this statute adopted Arizona’s designation at a

stated period of time (like the “laws of 2020”), or included a provision similar to

Diversified, where there is an intervening determination by a duly delegated

Washington official and the legislature, my concerns would most likely be alleviated.

But that is not the case, and we should not ignore it.

                                        CONCLUSION

       In 2012, Mr. Batson was convicted in Washington for failing to register for a

sex offense based on the 1984 conviction. The conduct underlying the 1984

conviction would not be a sex offense requiring registration had it been committed in

Washington. Yet, because the legislature chose to delegate what constitutes a sex

offense that requires registration to foreign jurisdictions, the residents of Washington

State are no longer governed by the laws of our state. Instead, the shifting winds of

Arizona are allowed to unconstitutionally define and determine whether a Washington

resident will be exposed to criminal liability. Because allowing Arizona or any

foreign jurisdiction to have limitless power to expand or foreclose elements of a

crime, and the resulting criminal liability of Washington residents is unconstitutional,

I respectfully dissent.




                                           10
State v. Batson, No. 97617-1
Owens, J., Dissenting




                                    _____________________________




                                    ______________________________




                                    _____________________________________
                                                Wiggins, J.P.T.




                               11